Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), rendered May 14, 1991, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, two counts of attempted robbery in the first degree, two counts of attempted robbery in the second degree, two counts of assault in the second degree, criminal possession of a weapon in the fourth degree, and criminal possession of a controlled substance in the seventh degree, and sentencing him to terms of imprisonment of 3 to 9 years on the attempted murder and attempted first degree robbery counts, 2 to 6 years on the second degree attempted robbery and second degree assault counts, and 1 year on the weapons possession and drug possession counts, all sentences to run concurrently with two concurrent terms of imprisonment of 6 to 18 years previously imposed on other indictments, unanimously affirmed.
The sentencing court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea. The court was entitled to rely on the record of the plea, and did not have a duty to warn defendant that the plea might adversely affect his eligibility to participate in a work release program, an issue that was never discussed during the plea negotiations, at which defendant was represented by counsel (see, People v Cataldo, 39 NY2d 578). Concur—Murphy, P. J., Rosenberger, Ross and Kassal, JJ.